DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/770,617 (reference application) in view of Ohashi et al. (US 2006/0243351).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a multilayer electrical steel sheet with an outer layer of a composition by mass of C: 0.001-0.01%, Si: 2.5-6.0%, and Ti: 0-0.005% and the balance being Fe and impurities and in inner layer of a composition by mass of C: 0.001-0.01%, Si: 1.5-5.0%, and Ti: 0-0.005% and the balance being Fe and impurities where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or 10, a ratio of B1 to B10, and an iron loss frequency.  The difference between the claims is that of the carbon ratio.
In a related field of endeavor, Ohashi teaches a non-oriented electrical steel sheets (abstract) used in magnetic cores of motors or the like (Paragraph 1).  The steel comprises a composition by mass of up to 0.01% C, 0.1-7.0% Si, etc. balance Fe (Paragraph 19) and up to 0.005% by mass boron (B) (Paragraph 20) and where this amount of boron reduces grain boundary migration (Paragraph 115).  
As the instant claims, the claims of the ‘617 application, and Ohashi teach electrical steel sheets they are considered analogous.  Ohashi teaches a steel conventionally known to contain a carbon content overlapping the claimed carbon amount and where this is conventionally used in electrical steels.  As such, the instant claims and those of the ‘617 application are obvious in view of each other.  See MPEP 2144.05.
Instant claim 2 recites a boron content overlapping that which is disclosed by Ohashi and where this reduces grain boundary migration and is obvious in view of claim 1 of the ‘617 application.  Instant claims 3-4 recite Sn and/or Sb content overlapping claim 1 of the ‘617 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/771,216 (reference application) in view of Ohashi et al. (US 2006/0243351).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a multilayer electrical steel sheet with an outer layer of a composition by mass of C: 0.001-0.01%, Si: 2.5-6.0%, and Ti: 0-0.005% and the balance being Fe and impurities and in inner layer of a composition by mass of C: 0.001-0.01%, Si: 1.5-5.0%, and Ti: 0-0.005% and the balance being Fe and impurities where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or more and a magnetostriction difference, a sheet thickness of 0.03-0.3 mm, and thickness ratio of the surface layer to the inner layer being 0.10-0.70.  This is patentability indistinct of claim 1 of the ‘216 application which recites a multilayer electrical steel sheet with surface layers of a composition by mass of Si: 2.5-6.0% and the balance being Fe and impurities and in inner layer of a composition by mass of Si: 1.5-5.0% and the balance being Fe and impurities, where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or more, a ΔAl of 0.05 mass% or less, 
In a related field of endeavor, Ohashi teaches a non-oriented electrical steel sheets (abstract) used in magnetic cores of motors or the like (Paragraph 1).  The steel comprises a composition by mass of up to 0.01% C, 0.1-7.0% Si, etc. balance Fe (Paragraph 19) and up to 0.005% by mass boron (B) (Paragraph 20) and where this amount of boron reduces grain boundary migration (Paragraph 115).  
As the instant claims, the claims of the ‘216 application, and Ohashi teach electrical steel sheets they are considered analogous.  Ohashi teaches a steel conventionally known to contain a carbon content overlapping the claimed carbon amount and where this is conventionally used in electrical steels.  As such, the instant claims and those of the ‘216 application are obvious in view of each other.  See MPEP 2144.05.
Instant claim 2 recites a boron content overlapping that which is disclosed by Ohashi and where this reduces grain boundary migration and is obvious in view of claim 1 of the ‘216 application.  Instant claims 3-4 recite Sn and/or Sb content overlapping claim 2 of the ‘617 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Declaration
The Declaration under 37 CFR 1.132 filed 23 December 2021 is sufficient to overcome the rejection of claims 1-4 based upon Namikawa (US 2002/0134466) and Hiratani (WO2017170749 using US 20190112697 as an English language equivalent).  Both Namikawa and Hiratani teach electrical steels with a Si-containing layer with overlapping Si content difference and thickness ratio.  The examiner’s position in the non-final Office action is that the substantially identical composition would necessarily possess the claimed magnetostriction.  The Declaration demonstrates that a silicon difference of 0.5 mass% or more does not necessarily result in the claimed magnetostriction as differences is Si content do result in magnetostriction values outside the claimed range (Paragraphs 12-13).  Further, the when considering Paragraphs 12-14 of the Declaration, the relationship is demonstrated as non-linear and one of ordinary skill in the art would not necessarily be able to predict differences in magnetostriction.  Applicant has sufficiently presented evidence rebutting the prima facie case per MPEP 716.02(e).

Response to Arguments
Applicant’s arguments, see remarks (pp. 5-8), filed 23 December 2021, with respect to 35 USC 103 rejections in view of Namikawa, Watanabe, Hiratani, and Ohashi have been fully considered and are persuasive.  The rejections of claims 1-4 have been withdrawn.  Applicant has provided a persuasive Declaration as outlined above indicting that primary references of Namikawa and Hiratani do not necessarily result in the 
Applicant requests that Double Patenting rejections be held in abeyance (remarks p.4).  This is not persuasive as outlined above the rejections in view of 16/770,617 and 16/771,216 are still proper.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784